SIMPSON, J.
The bill in this case is filed by the appellee, seeking a divorce from the appellant, on the ground of abandonment. The abandonment is denied by the answer, and the evidence fails to show that the respondent abandoned the complainant.
The divorce cannot be decreed on any other grounds than those alleged in the bill, and whatever may have been the cause the evidence tends to show that the complainant abandoned the respondent. Whether he had just cause for abandoning her is not a question to be determined in this case, as a justification for his abandonment of her could not constitute an abandonment by her.
The decree of the court is reversed; and a decree will be here rendered dismissing the bill without prejudice.
Beversed and rendered.
All the Justices concur, save Dowdell, O. J., not sitting.